Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 1 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 2 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 3 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 4 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 5 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 6 of 7
Case 18-70870-JAD   Doc 103-2 Filed 06/29/20 Entered 06/29/20 17:46:45   Desc
                            Exhibit 2 Page 7 of 7
